Citation Nr: 0028126	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals, chin laceration scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. R.



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from November 1992 to August 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A rating action in April 1997 denied 
entitlement to an increase in the 10 percent rating assigned 
for bilateral pes planus and a compensable rating for a chin 
laceration.  A rating action in July 1999, increased the 
evaluation for the bilateral foot disorder to 30 percent, as 
of December 31, 1996, the date of the claim for an increased 
rating.  This rating action continued the noncompensable 
rating for the chin scar.

The veteran and M.R. testified a hearing of the RO in 
February 1999.  A transcript of that hearing is in the claims 
folder.


FINDINGS OF FACT

1. The veteran's bilateral pes planus is manifested 
principally by characteristic callosities, pain on 
manipulation and use, cavus deformity, loss of the transverse 
arches and slight lateral deviation of the fifth metatarsals, 
without marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement or severe 
spasm of the tendo Achilles on manipulation.

2.  The bilateral pes planus symptomatology does not 
approximate a classification of more than severe.

3.  The chin laceration scar is well healed and nontender, 
asymptomatic, and is not more than slightly disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an increase in the 30 percent rating for 
the appellant's service-connected pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4. 71a, 
Diagnostic Code 5276 (1999).

2.  The criteria for an increased (compensable) rating for 
the residual scar of the chin have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose the veteran was seen on 
numerous occasions in 1993 and 1994 with foot complaints.  In 
August 1994, he was seen with the complaint of an injury to 
the chin.  A 4-5 centimeter laceration was noted.  On the 
separation examination, the feet were described as normal.  A 
scar of the chin was not noted.  

VA outpatient records disclose the veteran was seen with 
complaints of callosities in November 1996.  He underwent 
excision of left callosities in December 1996.  

The veteran underwent a VA foot examination in February 1997.  
He reported that he began to notice pain in his left foot in 
1993.  At that time, he began to develop callosities on his 
left foot beneath the fourth metatarsal head.  He underwent 
several excisions in 1993 but the calluses grew back.  He had 
another excision in December 1996.  He complained of constant 
pain in his left foot at the area of the callous any time he 
put pressure on that area of the foot.  Therefore, he could 
only stand a maximum of 10 minutes before he had to sit down 
because of pain.  He noted that he stood on the inside of his 
foot so as not to put pressure on the callous.  He had no 
problem with his right foot by his history.

It was reported that the veteran received a laceration of his 
chin in an injury which occurred in April 1995.  He had had 5 
stitches.  The laceration healed without complications.  He 
denied a problem as a result of the laceration now, with the 
exception of a scar.

On examination, the veteran had a slightly antalagic gait on 
the left lower extremity.  He used no assistive device.  
There was a one centimeter diameter callous beneath the 
fourth metatarsal head of the plantar aspect of the foot.  It 
was tender to direct pressure.  It was not erythematous or 
with any signs of inflammation.  The foot had a normal 
appearance with no other anatomical deformities.  
Particularly, there was no evidence of fallen arches and the 
joints were freely mobile with no evidence of synovitis.  He 
tended to walk on the inside of his foot and his shoes did 
bear that out with increased wearing on the medial aspect of 
the shoe.  .

The veteran had a 3 centimeter scar on the chin which was 
visible only when he raised his head as it was underneath his 
chin and not on his face.  It was well healed and nontender 
with very minimal disfiguration.  X-rays of the left foot 
revealed no significant bony abnormality.  The diagnoses were 
callous, left foot beneath fourth metatarsal head, 
intermittently symptomatic; status post laceration of chin, 
with residual scar, asymptomatic.

In April 1997, a M. R. RN, BSN, reported that it was 
necessary to cut out callous growth on the veteran's left 
foot each month.  In May 1997, M. R. submitted a report which 
included copies of VA and service medical records disclosing 
treatment for calluses of the left foot in November and 
December 1996. 

The veteran received a VA foot examination in November 1997.  
Since separation, the center of the callous had been removed 
on 2 or 3 occasions at the VA hospital and his mother excised 
it about once a month.  He stated that standing or walking 
for more than 10 minutes aggravated his symptoms.  He avoided 
running and sports because of left forefoot pain.  The right 
foot was asymptomatic.  There was no history of infection 
about the callous.

On examination in the standing position, the veteran's hind 
feet were in neutral.  He had a mild to moderate cavus 
deformity of both mid-feet.  On his right forefoot, he had a 
mild hallux valgus deformity with an early callous over the 
medial aspect of the MP joint.  The left forefoot had an 
early hallux valgus deformity.  He stood on the medial aspect 
of his foot.  When he stood with his weight evenly 
distributed on the left foot, the left forefoot had a 
tendency to splay.  He avoided standing in this position.  He 
tended to stand on the medial aspect of his left foot.

The veteran had a tender callosity beneath the head of the 
fourth metatarsal without any evidence of infection.  There 
was moderately severe to marked tenderness of the callous to 
palpation and he withdrew on palpation.  There was moderate 
tightness of the plantar fascia bilaterally.  There was 
reversal of the normal anterior transverse arch bilaterally 
with depressed metatarsal heads. All tendons were 
functioning.  Circulation and neurological examination of the 
feet were normal.  

On active dorsiflexion of the feet, the veteran used the 
extensor digitorum to assist the anterior tibialis on 
dorsiflexion with subsequent extension of the toes at the MP 
joint.  His feet were otherwise supple with no static 
deformities.  The clinical impression was that he had tight 
plantar fascia with mild cavus deformity of both feet and 
loss of the anterior transverse arch with depressed 
metacarpal heads and a painful callous beneath the fourth 
metatarsal head on the left foot which is symptomatic.  The 
right foot was not symptomatic. 

The veteran and M. R. testified at a hearing at the RO in 
February 1999.  M.R. testified that she was a registered 
nurse with a Bachelor in Science nursing degree.  The veteran 
testified that in November 1996, he underwent VA surgery to 
have a callus removed.  He reported that arch supports in the 
past had not helped.  He complained of daily pain and 
tenderness of the left foot and that he had to walk on the 
right side of the foot.  He denied spasms.  He had pain in 
both feet but the left foot was worse.  He took no medication 
except Advil and had to wear soft soled shoes.  M. R. 
testified that he had a hammertoe of the 4th metatarsal of 
the left foot; that she shaved his calluses every three 
weeks; that since November 1997, she had been shaving 
calluses on the right foot; that the fourth toe was a hammer 
toe; that the veteran had numerous complaints of pain; that 
swelling also occurred around the callus; and that he had 
callosities on both feet.     

A statement, dated in February 1999, was submitted at the 
hearing by M. R.  She explained the nature of the callus 
formation and stated the veteran's calluses developed deep 
seated cores as described by intractable plantar keratosis.  
He experienced shooting pain and pressure.  Removal of the 
calluses provided temporary relief.  Initially, the calluses 
on the left foot caused the most problems but the callus on 
the right foot had progressed to a painful problematic stage.  
She noted that in addition to bilateral pes planus, he had a 
hammertoe resulting from the misalignment of the metatarsal.  
Also, he had characteristic callosities and the records 
clearly indicated numerous complaints of pain, which was a 
sharp shooting pain. 
        
The veteran underwent a VA foot examination in July 1999.  
With regard to the right foot, he reported that it took 
approximately 8-10 minutes of regular walking on the right 
foot before he had an increase in pain.  He indicated that 
orthotics were ineffective in the past.  He shaved calluses 
every two to three weeks.  His pain scale was reported as 8.  
He had no decrease in sensation and no swelling.  He had a 
normal gait and posture.  With regard to the left foot, he 
reported orthotics in the past had been ineffective.  He 
shaved the calluses every 2-3 weeks.  The pain scale was 10.  
There was no decrease in sensation and no swelling.  

The veteran had normal gait and posture.  Examination of the 
right foot disclosed that he had a 1.5 longitudinal arch with 
a positive pain upon palpation of the metatarsal heads.  He 
had a slight callus formation on the first metatarsal head 
and on the heel.  Both calluses were one centimeter in 
diameter.  He had a slight lateral deviation of the fifth 
metatarsal head on both feet.  Pulses were 2+ at dorsalis 
pedis and posterior tibialis.  There was no pitting edema.  
He had normal range of motion of the foot and ankle.  There 
was good capillary refill and no decrease in sensation.   

Examination of the left foot revealed a 2.5 in height 
longitudinal arch with positive pain upon palpation of the 
entire plantar fascia.  He had a lateral deviation of the 
fourth and fifth toes.  He had a positive slight to moderate 
callus formation.  The first metatarsal callus was 1.5 and 
the fourth was 1.0 centimeters in diameter.  Also, his heel 
callus was 1.0 centimeters in diameter.  Walking would be 
heel-to-metatarsal instead of heel-to toe which put more 
pressure on his metatarsophalangeal joints.  The ambulation 
was normal by site.  This occurred in both feet.  He had no 
decrease in sensation and no swelling in the left foot.  The 
clinical impressions were: right foot plantar fasciitis with 
pes cavus deformity and callus formation, multiple, foreign 
bodies/needle with pain causing moderate functional 
impairment; left foot plantar fasciitis with pes cavus 
deformity and callus formation with pain causing moderate 
functional impairment.     

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
disorders, and therefore he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
he testified at a personal hearing.  There is no indication 
of additional medical records that the VA failed to obtain.  
Therefore, VA has satisfied its duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

Pes Planus.

The veteran's bilateral pes planus is currently rated under 
Diagnostic Code 5276.  Diagnostic Code 5276 contemplates a 30 
percent rating for a bilateral severe disorder with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  A 50 percent 
rating contemplates a pronounced condition with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

In evaluating this issue, the Board has considered the 
clinical record, including the VA examination reports, the 
current treatment records and the evidence of M.R., the 
registered nurse who treats the veteran for his foot 
condition.  The clinical evidence establishes the veteran has 
had ongoing problems with callosities of both feet, requiring 
that that the callosities be regularly shaved.  He has 
continued pain involving both feet, increased upon use, with 
plantar fasciitis.  He tends to walk on the inside of his 
left foot to alleviate the pain.  He has cavus deformity of 
both feet and loss of the transverse arch of the left foot.  
However, he does not have hammertoe deformity or pronounced 
pes planus with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  In fact, 
the recent VA examination showed moderate functional 
impairment bilaterally.  Notwithstanding that orthotics have 
reportedly not improved his condition, the Board finds that 
he does not more nearly meet the criteria for a 50 percent 
rating.   Therefore, an increased schedular rating is not 
warranted.

Because of the complaints of bilateral foot pain, the Board 
has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the Court held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board notes that the current 30 percent rating for 
bilateral pes planus contemplates "pain on manipulation and 
use accentuated".  Furthermore, no limitation of motion has 
been demonstrated on numerous VA examinations, and on the 
most recent examination, the examiner stated ambulation of 
both feet was normal.  While moderate functional impairment 
was noted by this examiner, the Board stresses the current 30 
percent rating contemplates severe symptomatology.  
Therefore, a higher rating under DeLuca is not warranted.  

Chin Scar.

The veteran's chin scar is currently evaluated under 
Diagnostic Code 7800.  This diagnostic code provides a 
10 percent evaluation for disfiguring scars of the head, face 
or neck which are moderately disfiguring.  A 30 percent 
evaluation contemplates severe scars, especially if producing 
a marked and unsightly deformity over the eyelids, lips or 
auricles.  38 C.F.R. § 4.118 (1995).

On the VA examination in April 1995, the examiner reported 
the chin scar had healed without complications.  The chin 
scar was described as well healed and nontender with very 
minimal disfiguration.  The scar was also described as 
asymptomatic.  Therefore, the Board finds that the schedular 
requirements for a compensable evaluation have not been met.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to these disorders that would take 
the veteran's case outside the norm so as to warrant 
extraschedular ratings.


ORDER

An increased rating for bilateral pes planus and a 
compensable rating for a laceration scar of the chin are 
denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

